Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Cross-Reference To Related Applications”, since the U.S. Application No. 16/651,975 is now U.S. Patent No. 11,228,562.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the or each network slice” in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 17.
Claim 2 recites the limitation “each network slice” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 3.
Claim 4 recites the limitation “the network slice” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 5 and claim 6.
Claim 4 recites the limitation “said network slice” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 5, claim 6.
Claim 5 recites the limitation “the network slices” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 6 and claim 7.
Claim 5 recites the limitation “network slices” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 6 and claim 7.
Claim 5 recites the limitation “said next adjacent slice number” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation “the or each received slice pseudonym” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claims 16 and 20.
Claim 11 recites the limitation “the requested network slice” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The same remark applies to claims 13, 14 and 15-16. 
Claim 13 recites the limitation “said received slice pseudonym” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 14 and claim 15.
Claim 13 recites the limitation “the received slice pseudonym” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 15.
Claim 13 recites the limitation “the slice pseudonym” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 13 recites the limitation “said requested network slice” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 recites the limitation “network slices” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The same remark applies to claim 15.
Claim 14 recites the limitation “the network slices” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-2, 11, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nahata et al. (US 10,992,396), hereinafter referred to as Nahata, in view of EMANUEL FONSEGA et al, (” Support of Anonymity in VANETs — Putting Pseudonymily into Practice’, IEEE Wireless Communications and Networking Conference, (March 1, 2007) pages 3402-3407- IDS record), hereinafter referred to as Emanuel.
Regarding claim 1, Nahata discloses the core network may identify a network slice based on information associated with the UE, see col. 2, lines 22-31. In this case, the core network or the RAN 102 may receive a connection request from the UE 132-fig.1, and the connection request could be configured to associate with the identified network slice (corresponding to identifying at least one network slice to be requested). Nahata also teaches mapping resource block, e.g., RBs 124, to the network slices, see col. 4, lines 47-52 and 53-62. Thus, Nahata discloses a mapping method that is to be specific to the UE.
Nahata, however, fails to teach forming a slice pseudonym for the network slice to be requested so that the wireless device can transmit a request message to the network, wherein the request message comprises the at least slice pseudonym.
Emanuel discloses a technical solution to protect drivers’ privacy, that is the use of changing pseudonym, see abstract. By mapping a changing pseudonym to a slice and thus forming a slice pseudonym for a requested network slice from the UE, the user of the UE can transmit a request to the network without revealing the user’s identity, thereby preserving the privacy of users.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism referred to pseudonym, which allows the use of randomly chosen and changing identifiers, taught by Emanuel into the system of Nahata.  The suggestion/motivation for doing so would have been to support anonymity and to protect the users’ privacy by randomly choosing and changing identifier information to the permanent subscription identifier of the UE when accessing a wireless telecommunications system for services or for internet browsing, etc…
	Regarding claim 2, please see the rejection of claim 1 in forming a slice pseudonym. As a result, a step of generating a slice pseudonym can be performed in a similar manner.
Regarding claim 11, please see the rejection of claim 1. The rejection of claim 1 is for a method by a wireless device for requesting use of a network slice from a network, and it should be noted that a method by a network node for allocating a network slice to a wireless device can be performed in a similar manner.
Regarding claim 17, this claim has similar limitations as claim 1.  Therefore, it is rejected under Nahata-Emanuel for the same reasons as set forth in the rejection of claim 1. Nahata discloses a wireless device 300-fig.3, which includes a processor 320 and a power supply circuitry (not shown) to supply the power to the device, see col.14, lines 65-67.
Regarding claim 18, at least some of the claimed steps are performed by the wireless device 300-fig.3 of Nahata.
Regarding claim 20, this claim has similar limitations as claim 11.  Therefore, it is rejected under Nahata-Emanuel for the same reasons as set forth in the rejection of claim 1. Nahata discloses a node 300-fig.3, which includes a processor 320 and a power supply circuitry (not shown) to supply the power to the device, see col. 14, lines 65-67.
9.	Claims 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nahata, in view of EMANUEL, and further in view of Jerichow et al. (US 2019/0182654), hereinafter referred to as Jerichow.
	Regarding claim 8, Nahata and Emanuel disclose all claimed limitations, except agreeing the mapping method with a home network of the wireless device or a network node of the home network of the wireless device.
	Jerichow discloses pseudonym solutions based on symmetric cryptographic systems which demand a home subscriber server/function of the UE’s home network to map a changing pseudonym to the permanent subscription identifier of the UE, see 0025.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism of mapping a changing pseudonym to the permanent subscription identifier of the UE in the UE’s home network taught by Jerichow into the combined system of Nahata and Emanuel.  The suggestion/motivation for doing so would have been to support anonymity and to protect the users’ privacy by randomly choosing and changing identifier information to the permanent subscription identifier of the UE when accessing a home network for services or for internet browsing, etc…
Regarding claim 9, this claim has similar limitations as claim 8.  Therefore, it is rejected under Nahata-Emanuel-Jerichow for the same reasons as set forth in the rejection of claim 8. The home network should receive information about the mapping method from a home network to provide privacy over the air interface.
Regarding claim 19, Nahata and Emanuel disclose all claimed limitations, except at least some of the steps are performed in a Universal Integrated Circuit Card part of the wireless device.
Jerichow discloses the UE 102-fig. 1 is comprised of a Universal Integrated Circuit Card (UICC) part, see 0031.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UICC taught by Jerichow into the combined system of Nahata and Emanuel.  The suggestion/motivation for doing so would have been to provide at least one Universal Subscriber Identity Module (USMI) and appropriate application software for the UE to access services via a gNB in a 5G network.
10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nahata, in view of EMANUEL, and further in view of the prior art of the instant application at paragraph 0010, hereinafter referred to the PA.
	Regarding claim 10, Nahata and Emanuel disclose all claimed limitations, except wherein a network slice is represented by Single Network Slice Selection Assistance Information (S-NSSAI) and the requested message is a NSSAI-NAS request (Requested NSSAI-NAS) or a NSSAI-RRC request (Requested NSSAI-RRC).
The PA in 0010 discloses that according to the current state of the 5G standard (which is in progress), the Requested NSSAI exists not only in the non-access stratum (NAS) layer, but also in the radio resource control (RRC) layer. The NAS layer provides communication between the UE and the AMF (transparently via the gNB), and the RRC layer provides communication between the UE and the gNB. While it is almost certain that the NAS layer will contain Requested NSSAI, the working groups in the 3GPP are still discussing whether the RRC layer will contain the Requested NSSAI or not. In this document, where it is necessary to distinguish between them, the terms Requested NSSAI-NAS and Requested NSSAI-RRC are used to refer to the Requested NSSAI in the NAS layer and in the RRC layer respectively. Thus, the network slice of Nahata could be represented in the S-NSSAI, and the request message is by the PA is a Requested NSSAI-NAS or a Requested NSSAI-RRC.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a Network Slice Selection Assistance Information (S-NSSAI) which corresponds to a single NSSAI or S-NSSAI, and the request message is a Requested NSSAI-NAS or Requested NSSAI-RRC taught by the PA into the combined system of Nahata and Emanuel.  The suggestion/motivation for doing so would have been to support anonymity and to protect the users’ privacy by randomly choosing and changing identifier information to the permanent subscription identifier of the UE when accessing a S-NSSAI for services or for internet browsing, etc…


                                  Allowable subject matter
11.	Claims 3-7, 10 and 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2018/0352501) is cited , and considered pertinent to the instant specification.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465